      Case 2:20-cv-00248-WHA-JTA Document 86 Filed 04/15/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DARRYL LYNN DIXON, #161637,                      )
                                                 )
            Plaintiff,                           )
                                                 )
    v.                                           )    CIVIL ACTION NO. 2:20-CV-248-WHA
                                                 )
KAY IVEY, et.al,                                  )
                                                  )
            Defendants.                           )

                                              ORDER

          On January 5, 2021, the Magistrate Judge entered a Recommendation (Doc. #80)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with

an order of this court;

         3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

         A separate Final Judgment will be entered.

         DONE this 15th day of April, 2021.




                                 /s/ W. Harold Albritton
                                 SENIOR UNITED STATES DISTRICT JUDGE
